Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in the independent claim 1 (with claims 2-7 dependent on claim 1), an imaging lens from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: a periphery region of the image-side surface of the first lens element is concave; a periphery region of the object-side surface of the third lens element is concave; an optical axis region of the object-side surface of the sixth lens element is concave; a periphery region of the object-side surface of the sixth lens element is convex; an optical axis region of the image-side surface of the sixth lens element is concave; and a periphery region of the 
wherein, AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, T6 is a thickness of the sixth lens element along the optical axis, Abbe number of the second lens element is v2, an Abbe number of the third lens element is u3, an Abbe number of the fourth lens element is u4 and an Abbe number of the fifth lens element is u5, and the optical imaging lens satisfies the relationship: u2+u3+u4+u5<135.000 and AAG/T6<2.900; as recited in claim 8 (with claims 9-14 dependent on claim 8), an optical imaging lens, from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element, the first lens element to the sixth lens element each having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: a periphery region of the image-side surface of the first lens element is concave; the second lens element has negative refracting power; the third lens element has negative refracting power and a periphery region of the object-side surface of the third lens element is concave; an optical axis region of the image-side surface of the fifth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; an optical axis region of the image-side surface of the sixth lens element is concave; and a periphery region of the image-side surface of the sixth lens element is convex; wherein only the above-mentioned six lens elements of the optical imaging lens have refracting power; wherein, AAG is a sum of 
wherein, AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, T6 is a thickness of the sixth lens element along the optical axis, an Abbe number of the third lens element is u3 and an Abbe number of the 
An object to be achieved by the present invention is to provide an optical imaging lens, of six lens elements, which has reduced the system length, ensures imaging quality, a smaller F-number and an optical imaging lens with good optical performance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 29 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 9-23-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are U.S. Patent Pubs. and a U.S. Patent, which are directed to various arrangements of optical imaging lens systems, wherein structurally 
Hsu et al				U.S. Patent 9,841,583 B2
Hsu et al				U.S. Patent Pub. 2015/0362697 A1
Koreeda				U.S. Patent Pub. 2016/0124192 A1
Bone et al				U.S. Patent Pub. 2018/0039044 A1
Bone et al				U.S. Patent Pub. 2018/0039045 A1
Jhang et al				U.S. Patent Pub. 2018/0067283 A1
Bone et al				U.S. Patent Pub. 2018/0172954 A1
Bone et al				U.S. Patent Pub. 2018/0172955 A1
Chen et al				U.S. Patent Pub. 2018/0231740 A1
Tang et al				U.S. Patent Pub. 2019/0033556 A1
Kubota et al				U.S. Patent Pub. 2019/0094502 A1
Jhang et al				U.S. Patent Pub. 2019/0302414 A1
Jhang et al				U.S. Patent Pub. 2019/0302419 A1
Kubota et al				U.S. Patent Pub. 2019/0361198 A1
Chen et al				U.S. Patent Pub. 2020/0116980 A1
Bone et al				U.S. Patent Pub. 2020/0183132 A1
Kubota et al				U.S. Patent Pub. 2020/0292793 A1
Jhang et al				U.S. Patent Pub. 2021/0141192 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872